                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA



 CENTER FOR BIOLOGICAL
 DIVERSITY,

                     Plaintiff,
             v.

 DEB HAALAND, in her official capacity             Case No. 3:20-cv-00064-SLG
 as Secretary of the U. S. Department of
 the Interior, et al.,

                     Defendants.


                                   ORDER OF REMAND

       Pursuant to mandate issued by the Court of Appeals for the Ninth Circuit (Docket 66),

IT IS ORDERED that this matter is REMANDED to the Service to provide a sufficient

explanation of its new position.

       DATED this 10th day of August, 2021, at Anchorage, Alaska.


                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




          Case 3:18-cv-00064-SLG Document 67 Filed 08/10/21 Page 1 of 1
